13-4476
    Chen v. Lynch
                                                                                  BIA
                                                                             Videla, IJ
                                                                          A088 349 868
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 1st day of February, two thousand sixteen.

    PRESENT:
             REENA RAGGI,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    YUHUA CHEN,
             Petitioner,

                    v.                                     13-4476
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Corey T. Lee, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Russell J.E. Verby, Senior
                                  Litigation Counsel; Elizabeth R.
                                  Chapman, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Yuhua Chen, a native and citizen of China,

seeks review of an October 23, 2013, order of the BIA,

affirming the February 16, 2012, decision of an Immigration

Judge (“IJ”), which denied asylum, withholding of removal,

and Convention Against Torture (“CAT”) relief.   In re Yuhua

Chen, No. A088 349 868 (B.I.A. Oct. 23, 2013), aff’g No.

A088 349 868 (Immig. Ct. New York City Feb. 16, 2012).    We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision, including those portions not explicitly

discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d
391, 394 (2d Cir. 2005).   The applicable standards of review

are well established.   See 8 U.S.C. § 1252(b)(4)(B); see

also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

2008) (per curiam).

    For applications governed by the REAL ID Act, like

Chen’s, the agency may base a credibility finding on an

applicant’s demeanor, the plausibility of his account, and

                              2
inconsistencies in his statements, without regard to whether

they go “to the heart of the applicant’s claim.”          8 U.S.C.

§ 1158(b)(1)(B)(iii).   “We defer therefore to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”       Xiu Xia

Lin, 534 F.3d at 167.

    Initially, the agency reasonably relied in part on

Chen’s demeanor, finding that much of his testimony was

unresponsive and that he seemed to be testifying from a

script.   Because the IJ’s demeanor finding is supported by

the record and he was in the best position to observe Chen’s

manner while he was testifying, we afford the demeanor

finding particular deference.       Dong Gao v. BIA, 482 F.3d
122, 126-27 (2d Cir. 2007).

    The IJ’s demeanor finding is further supported by

inconsistencies in Chen’s testimony.       See Li Hua Lin v. U.S.

Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006).         Chen

testified inconsistently regarding whether he left China

with a legally obtained passport or whether a snakehead

provided him with a passport.       Chen also testified

inconsistently regarding when he decided to leave China.


                                3
When asked to explain this inconsistency, Chen stated that

he was confused, nervous and dizzy.    The IJ reasonably found

this explanation unpersuasive.     See Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005).   Chen also testified that he

attended college from 2004 until 2007, but upon further

questioning stated that he stopped attending college after

his girlfriend’s abortion in 2006.

    Chen’s argument that these inconsistencies are minor

and “tangential” is without merit.    An IJ may reasonably

rely on minor inconsistencies if their cumulative effect

supports the adverse credibility determination, as they do

here.   Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).

    Having questioned Chen’s credibility, the agency

reasonably determined that Chen failed to provide sufficient

corroborating evidence to rehabilitate his inconsistent

testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).   The agency reasonably attributed little weight

to much of the evidence Chen submitted, including the

letters from his family members and an abortion certificate

for Chen’s girlfriend.    Xiao Ji Chen v. U.S. Dep’t of

Justice, 471 F.3d 315, 342 (2d Cir. 2006).    Moreover, the

agency reasonably determined that even if given probative


                               4
weight, the abortion certificate would not rehabilitate the

established inconsistencies in Chen’s testimony or affect

the IJ’s demeanor finding.

    Given the IJ’s findings with respect to petitioner’s

demeanor, the inconsistencies in petitioner’s testimony, and

the absence of meaningful corroboration of petitioner’s

testimony, the agency’s adverse credibility determination is

supported by substantial evidence and provided an adequate

basis for denying Chen asylum, withholding of removal, and

CAT relief.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,
534 F.3d at 167; see also Paul v. Gonzales, 444 F.3d 148,

155-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              5